    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 1 of 45



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                     *
 ex rel., and STATE OF NEW YORK
ex rel.,                                     *

MICHAEL I. LEVINE, M.D.,                     *

       Plaintiff-Relator,                    *
                                                 Civil Action No. 12 Civ. 5103 (LGS)
       v.                                    *

ROBERT MATALON, MD,                          *
JOSEPH SHAMS, MD,
DANIEL MATALON, MD,                          *
ALBERT MATALON, M.D,
                                             *
VASCULAR ACCESS CENTERS
(and each of its subsidiary and/or related   *
Corporations)
2929 Arch Street                             *
Suite 620
Philadelphia, PA 19104                       *
Serve on:
                                             *
JAMES McGUCKIN, MD,
(and any and all clinics owned, run,         *
managed or operated by him)
2929 Arch Street                             *
Suite 620
Philadelphia, PA 19104                       *

Philadelphia Vascular Institute,             *
585 County Line Road
Radnor PA 19085                              *

       Defendants.                           *

                                             *
*      *       *       *      *        *     *   *      *      *      *      *
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 2 of 45



          RELATOR’S AMENDED COMPLAINT AND JURY DEMAND

       Plaintiff-Relator, Dr. Michael I. Levine, MD (Dr. Levine), by and through his

undersigned counsel, brings this qui tam action in the name of the United States of

America, and the State of New York, against the above named Defendants (hereinafter

collectively referred to as “Defendants”).

          1.    This is an action to recover damages and civil penalties arising from false

  claims and services provided to patients requiring renal replacement therapies,

  specifically hemodialysis, that are reimbursed by Medicare, Medicaid, and other

  Federal Programs including the federally-funded End Stage Renal Disease ("ESRD")

  program.

          2.    As outlined in more detail below, Defendants' illegal activities center on

  the unnecessary provision of "vascular access services" and percutaneous interventions

  upon ESRD patients and their arteriovenous vascular accesses (and the associated

  draining veins and feeding arteries), including but not limited to duplex ultrasound,

  percutaneous balloon angioplasty ("angioplasty"), stent deployment, and angiography

  in patients requiring hemodialysis.

          3.    The Court on October 19, 2018 [ECF 28] by Order approved settlement

  with the VAC Defendants and stay of claims involving the Non-VAC Defendants

  (both as defined in the Court’s Order). This Amended Complaint does not affect and

  is not intended to affect in any way the requirements of this Court’s Order or related

  settlement.




                                              2
     Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 3 of 45



                    OVERVIEW OF THE FRAUDULENT SCHEME

           4.   For ease of understanding, Dr. Levine provides the following general

    description of the fraudulent scheme with details to be stated later below: As part of

    the hemodialysis – also known as dialysis – treatment, the patient's arteriovenous

    hemodialysis vascular access system comprised of the access itself (either an

    arteriovenous fistula or prosthetic graft), and the veins draining and the arteries

    feeding the access are monitored by the dialysis provider (usually a nurse or technician

    employed by the dialysis unit) and/or the patient’s primary or treating nephrologist

    using various techniques described in more detail below. When this monitoring

    indicate the presence of clinically significant obstruction in the patient's vascular

    access system that is either preventing the dialysis treatment from effectively

    removing toxins from the blood, placing the access at increased risk of thrombosis, or

    causing a complication in what should otherwise be an uneventful hemodialysis

    treatment, the treating nephrologist will refer the patient to а vascular access specialist

    (who often, but not always, see patients at for-profit, free-standing “vascular access

    centers”) to perform а one-time diagnostic procedure called а fistulagram (real time

    radiographic imaging of the access system by virtue of the infusion of x-ray contrast

    fluid), 1 and if medically appropriate, to then repair the patient's vascular access using

    percutaneous/endovascular techniques such as balloon angioplasty to а condition

    sufficient to allow dialysis to be effective per accepted standards, minimize the risk of



1
 А fistulagram is a form of medical imaging which involves penetrating the skin and
blood vessel with а needle, and inserting a catheter into the blood vessel (usually the
arteriovenous fistula or graft), the injection of dye into the punctured vessel via the
catheter, and the X-ray imaging of the vessel.



                                               3
     Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 4 of 45



    thrombosis, and enable the patient to have future dialysis treatments free of untoward

    events as much as can otherwise be reasonably expected.

           5.   As Dr. Levine knows from personal observation, however, once a patient

    was referred to Dr. James McGuckin and the access centers he owned and controlled,

    or to Dr. Shams and Beth Israel Medical Center’s vascular access center, for what was

    supposed to be a one-time fistulagram and other possible associated procedures that

    were medially indicated, Dr. McGuckin and Dr. Shams (in the case of the latter with

    the assistance and knowing collaboration of Drs. Matalon) would engage in a practice

    called “self-referral,” that is, they would schedule and perform, respectively, numerous

    unnecessary further access center visits, fistulagrams, “angioplasties,” 2 and other

    endovascular interventions such as stent deployment, over the course of ensuing

    months or years, while ignoring the actual medical needs of the patient, without the

    input or referral of the primary nephrologist, and irrespective of whether or not the

    access system showed evidence suggestive of clinically significant obstruction. Dr.

    McGuckin and Dr. Shams thereby in effect treated these patients as a means of

    obtaining additional, fraudulent Medicare and Medicaid revenue from the

    Government.

           6.   The violations of the False Claims Act arose because Defendants (as

    described more fully below) have submitted, and/or caused to be submitted, false and




2
  An angioplasty is a procedure for clearing a vascular blockage or narrowing (stenosis)
by inserting a catheter with a balloon attached into the patient’s blood stream so as to
physically expand the width of the narrowed vessel. Sometimes a stent is inserted as well
into the arteriovenous vascular access system to treat a narrowing which did not
adequately respond to the angioplasty alone or to prevent rapid re-narrowing of an
angioplastied vessel segment.


                                               4
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 5 of 45



fraudulent claims, and/or false statements material to false and fraudulent claims, and

in payment thereof received funds from Medicare and Medicaid, which claims and

statements the Defendants knew to be false and fraudulent, or as to which they acted in

reckless disregard of the claims’ and statements’ false and fraudulent nature, or as to

which they acted in deliberate ignorance of the claims’ and statements’ false and

fraudulent nature.

       7.   Plaintiff-Relator is the “original source” of the information contained in

this Amended Complaint within the meaning of 31 U.S.C. § 3730(e) (4) and has

personal knowledge of the fraudulent scheme, described in detail below, pursuant to

which the Defendants presented false claims, and false statements material to false

claims, to the United States.

                          JURISDICTION AND VENUE

       8.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

and 31 U.S.C. § 3732 because this action arises under the laws of the United States.

This Court has personal jurisdiction over the Defendants pursuant to 31 U.S.C. §

3732(a).

       9.   Venue is proper in this District because Defendants resided, transacted

business, and can be found in this judicial district.

                PARTIES AND OTHER RELEVANT PERSONS

                        Plaintiff-Relator Dr. Michael Levine

       10. Dr. Levine is an Internal Medicine physician who is board certified in

Internal Medicine and Nephrology. He is trained in the diagnosis and management of

kidney disease and/or kidney disorders. He also has extensive training and experience




                                            5
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 6 of 45



in managing ESRD patients, supervising hemodialysis and associated therapies, and

the surveillance, assessment, and percutaneous treatment of arteriovenous

hemodialysis vascular access. Dr. Levine is also trained as an interventional

nephrologist, meaning that he has often performed the very procedures at issue in this

matter, and, therefore, has first-hand, direct knowledge of the legal requirements and

limits imposed by the Centers for Medicare and Medicaid Services (CMS) in billing

the Government for such procedures.

       11. Dr. Levine also has trained other nephrologists to perform the same

procedures at issue in this case. The nephrologists he has trained have gone on to have

productive clinical and academic careers in the field of hemodialysis vascular access

treatment and research.

       12. Dr. Levine was a contributing author of the National Kidney Foundation’s

first Dialysis Outcomes Quality Initiative (NKF-DOQI) for Vascular Access. Over the

22 years since it was first issued in 1997, NKF-DOQI has become the “gold standard”

for vascular access therapy in the United States.

       13. Dr. Levine is also an advocate in the United States for the use of

arteriovenous fistulas ("AVF" or "fistulas") as the preferred means of accessing an

ESRD patient's circulation to perform hemodialysis treatments (to be explained further

below). As one of the authors of the K-DOQI Vascular Access Guidelines he has

played a key part in promoting fistulas for treatment and management of ESRD

patients, and in promoting routine access surveillance in dialysis units to prevent

critical access malfunction and access thrombosis.




                                          6
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 7 of 45



       14. Following his education and training as an interventional nephrologist,

from approximately 1997 to 2011, Dr. Levine practiced nephrology and interventional

nephrology in the Milwaukee, Wisconsin area. Dr. Levine observed that he and other

Milwaukee-area nephrologists and interventionalists with whom he worked complied

with the regulations and limitations, discussed further below, governing billing and

receiving payment from the Medicare and Medicaid programs.

              Dr. James McGuckin, MD, and his VACs and PAC,
               and Defendants Dr. Robert Matalon, MD, and his
                   Sons, Drs. Albert and Daniel Matalon, MD

       15. Beginning in 2009, for personal reasons, Dr. Levine relocated from

Wisconsin to the New York-New Jersey region, where he was born and raised. There

he was associated with various hospitals, hemodialysis treatment facilities, and

vascular access centers in the New York and New Jersey regions operated and/or

managed by either Dr. James McGuckin, MD, or by Defendants Dr. Robert Matalon,

MD (Dr. Robert Matalon or simply “Dr. Matalon”), and his sons, Dr. Albert Matalon,

MD, and Dr. Daniel Matalon, MD.

       16. In addition, from the end of March, 2009 through July, 2009, Dr. Levine

was employed by Vascular Access Centers ("VAC") and Philadelphia Access Centers

("PAC") owned by Defendant Dr. James McGuckin, Jr. (Dr. McGuckin). He actively

worked from the end of March, 2009 through April, 2009 at VAC/PAC.

       17. VAC is a Pennsylvania limited liability partnership maintaining its

principal place of business at Cira Centre, 2929 Arch Street, Suite 620, Philadelphia,

Pennsylvania 19104. VAC provides comprehensive dialysis access maintenance by

and through various vascular access centers located throughout the United States.




                                          7
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 8 of 45



       18. Dr. McGuckin is the owner, founder, and principal of VAC.

       19. McGuckin, through VAC and other corporations, has established a web of

at least twenty-three subsidiary corporations that provide vascular access services

throughout the United States.

       20. McGuckin, through VAC, creates these corporations by entering into

partnerships with doctors in various locations in the United States to develop and

manage medical practices specializing in vascular care. Under the terms of the

partnership, which are usually formalized through an operating agreement, McGuckin

or VAC is the manager and majority member of the partnership.

       21. The corporations created by McGuckin and/or VAC include: American

Access Care of PA, LLC, American Access Care of South Philadelphia, PA, LLC,

Philadelphia Access Institute Centers, Peripheral Vascular Institute of Philadelphia,

Vascular Access Center of Pittsburgh, Vascular Access Center of Atlantic County,

Texas, Vascular Access Center of West Orange (New Jersey), Vascular Access Center

of Trenton (New Jersey). Vascular Access Center of Prince Georges County &

Washington, D.C., Vascular Access Center of Durham, N.C., Vascular Access Center

of Georgia, Vascular Access Center of Atlanta, Vascular Access Center of South

Atlanta, Vascular Access Center of Jacksonville, Florida, Vascular Access Center of

Memphis, TN, Vascular Access Center of Mississippi, Vascular Access Center of New

Orleans, Vascular Access Center of Southwest, Louisiana, Vascular Access Centers

of North Shore (Louisiana), Vascular Access Center of Houston, Vascular Access

Center of South Los Angeles, and the Vascular Access Centers of Seattle, Washington.




                                          8
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 9 of 45



Dr. McGuckin, along with all of the foregoing entities named in paragraphs 18-20 are

referred to below as the “VAC Defendants.”

       22. Dr. Robert Matalon, MD is a Nephrologist and an Associate Professor of

Clinical Medicine at New York University Langone Medical Center specializing in

Internal Medicine and Nephrology in the New York, New York metropolitan area. Dr.

Matalon is also affiliated with a number of hospitals including the NYU Hospital for

Joint Diseases, NYU Hospitals Center, Bellevue Hospital Center, Beth Israel Medical

Center, Petrie Division, New York Downtown Hospital, Rusk Institute of

Rehabilitational Medicine, Tisch Hospital, Beth Israel Medical Center, Herbert & Neil

Singer Division, and IMC St. Johns, Episcopal Hospital in Brooklyn, NY. He is a

member of Nephrology Associates of Manhattan, and also owns and operates Lower

Manhattan Dialysis Centers at 17th and 34th streets, Chinatown Dialysis Center, and

River Renal Dialysis Center located at Bellevue Hospital, which is part of the New

York City Health and Hospitals Corporation. All of these facilities are located in

Manhattan, New York City, N.Y. Since the filing of the original complaint herein,

Beth Israel Medical Center was purchased by Mount Sinai Health Care System.

       23. Albert Matalon, M.D. is the son of Robert Matalon, M.D. and is a member

of Nephrology Associates of Manhattan and helps to staff his father’s dialysis units,

and provide medical care for the patients of their practice. He is an internist and

nephrologist.

       24. Daniel Matalon, M.D. is the son of Robert Matalon, M.D. and is a member

of Nephrology Associates of Manhattan and helps to staff his father’s dialysis units,




                                          9
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 10 of 45



and provide medical care for the patients of their practice. He is an internist and

nephrologist.

                     Dr. Joseph Shams, MD and Beth Israel
                    Medical Center’s Vascular Access Center

       25. Joseph Shams, MD, is board certified in Interventional Radiology with

privileges at Beth Israel Medical Center in New York, NY and Beth Israel Medical

Center, Kings Highway Division in Brooklyn, NY. He also performs vascular and

diagnostic radiology with practices in Jersey City, New Jersey; Brooklyn, New York;

and New York, New York. Dr. Shams also actively works at Union Square

Interventional Radiology Center.

       26. Beth Israel Medical Centers is an acute care hospital in New York, and at

the time of the original filing was a member of Continuum Health Partners, and is

currently owned by Mount Sinai Health Care System.

                  ADDITIONAL FACTUAL BACKGROUND

                Government Reimbursement for ESRD Services

       27. Medicaid is a health insurance program established for the poor by Title

XIX of the Social Security Act and is administered by the States, 42 U.S.C. § 1396 et

seq. Defendants received payments from Medicaid.

       28. The United States Government provides reimbursement to the States for a

percentage of the health care expenses paid under the Medicaid program.

       29. Defendants also received payment from the Medicare program. Medicare

was established by Title 18 of the Social Security Act, 42 U.S.C. § 1395 et seq. and

covers medical expenses for elderly and disabled individuals. A component of the




                                          10
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 11 of 45



Medicare program is the Medicare End Stage Renal Disease Program (hereinafter

“Medicare ESRD”), which provides federal reimbursement for patients with ESRD.

         30. Many of Defendants’ patients are elderly, disabled, and/or financially

challenged individuals with ESRD. The cost of their medical care was, and is,

reimbursed by the Medicare and Medicaid programs.

                              End Stage Renal Disease

         31. Chronic kidney disease which has progressed to "end stage" manifests as

the complete or almost complete failure of the kidneys to function and thereby remove

waste products from the body and regulate the body’s chemical, electrolyte, and fluid

balance. ESRD occurs when the kidneys can no longer function at a level necessary

for daily life and usually results when chronic kidney disease has progressed to a point

where a patient's kidney function is less than ten percent of normal kidney function.

Failure of a person with ESRD to receive renal replacement therapy in the form of

either kidney transplantation, peritoneal dialysis, or hemodialysis, ultimately results in

death.

         32. Recognizing the efficacy of renal replacement therapy, in 1972, Congress

enacted the ESRD program to provide Federal reimbursement for ESRD treatments.

         33. Most ESRD patients cannot immediately, and many ultimately will never

receive a kidney transplant. As a result, hemodialysis is a mandatory treatment

protocol in order for ESRD patients to remain alive, in addition to the much less

frequently utilized alternative known as chronic ambulatory peritoneal dialysis

(CAPD).




                                          11
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 12 of 45



       34. Hemodialysis utilizes a machine that safely removes and pumps blood

within a closed system consisting of a circuit of tubing through an artificial

kidney/dialysis membrane that removes toxic impurities and wastes from patients'

bodies via their blood streams, and returns the “cleansed” blood to the patient.

       35. Most patients undergo hemodialysis treatments three times per week in a

medical facility commonly referred to as a "dialysis facility" or “dialysis unit.”

       36. It is expected and required by Medicare and Medicaid that dialysis facility

staff, and the patients’ primary nephrologists, are responsible for providing safe

dialysis treatments, and for the monthly assessment and management of a number of

key areas vital and unique to the ESRD patient. These areas include: adequacy of

dialysis, anemia management, nutrition, bone metabolism, potassium homeostasis,

iron levels, blood pressure control, extracellular volume status, and “vascular access

surveillance.”

       37. In return for these services, including surveillance of the patients’

“vascular accesses,” the nephrologist is reimbursed by the federal government a

monthly capitated fee which is proportional to the number of patient visits up to a total

of four per month, defined as direct patient-doctor contact.

       38. Hemodialysis patient-doctor interactions and assessments are to be

documented in the patient’s medical record, or “chart,” and each month, at a minimum

there must be a “progress note” written by the nephrologist indicating that the key

areas of hemodialysis patient management have been reviewed and abnormalities

addressed. This note is also known as the “monthly comprehensive note.”




                                          12
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 13 of 45



        39. In addition, the Government's ESRD reimbursement rules require that the

nephrologist and the dialysis facility coordinate an interdisciplinary care plan that

reviews the key areas of patient management along with psycho-social parameters and

plans to address those areas that are out of compliance with expected clinical

outcomes. Dieticians, social workers, nurses, and nephrologists all contribute to and

sign off on the care plan based on the areas of patient care that fall within their

jurisdiction.

                     The Importance of "Access" to an ESRD
                          Patient's Circulatory System

        40. In order to perform chronic outpatient hemodialysis there must be the

ability to safely and repeatedly obtain access to patients' circulation. Accordingly,

patients with ESRD require what is known as "long term" or "permanent" “vascular

access.”

        41. There are currently four primary methods of gaining vascular access for

hemodialysis: arteriovenous fistulas and grafts, and tunneled and non-tunneled

catheters ("catheters").

        42. The two preferred methods of gaining access are through either grafts or

fistulas, compared to catheters, with fistulas considered the "state of the art" or

“preferred” treatment by most practitioners, compared to grafts.

        43. Regardless of the method used, ESRD patients can, and do, suffer from

complications related to their access sites. These include infections and, in the case of

fistulas and grafts, the formation of narrowings or stenoses within the fistula or graft

vessel itself and/or the vein(s) draining and the artery(s) feeding the access . The

“vascular access surveillance” performed by the nephrologist, and by a dialysis facility



                                           13
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 14 of 45



under the nephrologist’s oversight, is intended to detect the clinical manifestations of

these complications thereby allowing the complications to be diagnosed and treated

early and pre-emptively. Consistent with accepted and expected medical practice, the

presence or absence of these clinical manifestations are to be documented on a regular

basis, as well as when manifestations indicative of stenosis formation acutely appear,

in the patients’ medical records.

       44. If left untreated, narrowings within a patient’s vascular access system will

often progress, ultimately leading to critical access failure (inability to provide the

scheduled prescribed dialysis treatment) and/or significant clinical complications such

as arm swelling or prolonged bleeding following dialysis needle removal. Additional

invasive procedures are then required to salvage the access and restore it to its prior

level of acceptable function thereby enabling it to support the prescribed dialysis

treatments. At times it is necessary to create a new access site if it’s determined the

failed or malfunctioning access must be abandoned.

       45. The Government's reimbursement rules incorporate the national standard

of care principles first promulgated in 1997 by the National Kidney Foundation.

These principals are outlined in a series of publications that are known as the "Dialysis

Outcomes Quality Initiative in the United States" and are commonly referred to as the

"DOQI Guidelines." Plaintiff-relator participated in the development of the DOQI

Guidelines.

       46. Under the DOQI Guidelines, treatment of a patient's access is expected to

be "proactive" rather than "reactive." Thus, rather than waiting until a patient presents

with critical access failure or dysfunction necessitating urgent intervention so the




                                           14
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 15 of 45



patient may receive dialysis before the potentially life threatening sequlae of ESRD

have time to develop, the Government reimburses the patient's primary nephrologist

and the patient's dialysis facility to monitor a patient's access site for signs of

dysfunction while the access is still usable for dialysis. In addition, the "care plan"

created for each patient requires analysis and recommendations for maintaining the

functionality of the patient’s vascular access.

                   Medicare and Medicaid Requirements for
              Claims and Payments for Dialysis-Related Treatments

        47. Medical necessity is а fundamental requirement for Medicare coverage.

Medicare does not cover аnу expenses incurred for services that “are not reasonable

and necessary for the diagnosis or treatment of illness or injury . . . .” 42 U.S.C. §

1395у(а)(1)(А).

        48. Every health care provider seeking reimbursement under Medicare is

obligated to assure that services it provides, “(1) will bе provided economically and

only when, and to the extent, medically necessary; (2) will bе of а quality which meets

professionally recognized standards of health care; and (3) will bе supported bу

evidence of medical necessity and quality in such form and fashion and at such time as

mау reasonably bе required bу а reviewing quality improvement organization in the

exercise of its duties and responsibilities.” 42 U.S.C. § 1320с-5(а).

        49. “All diagnostic x-ray tests, diagnostic laboratory tests, and other

diagnostic tests must bе ordered bу the physician who is treating the beneficiary, that

is, the physician who furnishes а consultation or treats а beneficiary for а specific

medical problem and who uses the results in the management of the beneficiary's




                                            15
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 16 of 45



specific medical problem. Tests not ordered by the physician who is treating the

beneficiary are not reasonable and necessary.” 42 C.F.R. § 410.32.

         50. Medicare and Medicaid pay for the patient’s primary, or treating,

nephrologist’s surveillance of the patient’s access as part of a monthly capitated

reimbursement to the nephrologist.

         51. The nephrologist submits claims to the Medicare and/or Medicaid

program to obtain these capitated payments by submitting, usually electronically, a

claim form called a CMS Form 1450 (UB-04) (Form 1450). Hospitals and other

facilities use a CMS Form 1500 (Form 1500) to make claims for payment.

         52. Providers who provide medical services to patients use a system of codes

to describe their diagnosis and treatment of a patient. The codes are used by the

provider to claim reimbursement from Government and private insurance programs,

among other purposes. The standard treatment coding system in the United States was

developed by the American Medical Association, and is called “Current Procedural

Terminology,” or “CPT,” codes. Another coding system is the Healthcare Common

Procedure Coding System (HCPCS). HCPCS codes are required to be used when

billing Medicare and Medicaid. Generally, the HCPCS codes are identical to the CPT

codes.

         53. In order to claim reimbursement from the Government, providers include

one or more HCPCS codes for the procedures they performed on a given patient.

Medicare and Medicaid, specifically, base the reimbursement amounts they pay to

providers on these codes.




                                          16
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 17 of 45



       54. The capitation payment to nephrologists depends on how many times per

month the nephrologist sees the patient up to four times per month. During times

relevant to this complaint, nephrologists utilized HCPCS code 90960 to report that

they conducted 4 or more patient visits per month; they used HCPCS code 90961 to

report they provided 2-3 visits per month; and HCPCS code 90961 was used to claim 1

patient visit per month by the physician. Generally, the payment by Medicare or

Medicaid increased with an increasing number of visits per month.

       55. Because a patient's dialysis facility and treating nephrologist are paid by

Medicare and Medicaid to monitor each patient’s hemodialysis vascular access, other

medical professionals should not take that responsibility upon themselves. Doing so

would not only be duplicative, it would encourage nephrologists and dialysis facilities

to reduce the treatment they provide to patients even though they are expected to

perform the service and are paid for doing so under the Medicare and Medicaid

programs.

       56. Furthermore, because the nephrologist and the dialysis facility are in the

best position to determine if there is evidence to suggest additional evaluation of and

interventions upon the patient's access are medically reasonable and necessary in order

to maintain optimal, complication free access function, the dialysis facility and the

nephrologist, not third-party treating physicians or access centers, are the individuals

whom Medicare and Medicaid expect to make the decision to refer patients to

specialists for additional evaluations and interventions such as diagnostic angiograms,

angioplasty, and, when necessary, surgical revision, prior to the onset of critical access

dysfunction, thrombosis, or other associated complications.




                                          17
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 18 of 45



       57. Referrals for further evaluations and interventions, moreover, must be

based on well-defined and established clinical indicators of access malfunction. These

include such things as excessive bleeding from an access because a stenosis is causing

intra-access hypertension, suboptimal dialysis performance, elevated “venous

pressure” within the dialysis circuit, and/or diminished intra-access blood flow as

measured by specialized technology employed during the time of the dialysis

treatment.

       58. In summary, in order to bill Medicare for a particular item or service, such

as a fistulagram, an access center was required to follow the Medicare Local Coverage

Determinations (LCDs) for that item or service applicable to the region in which the

access center operated. LCDs set forth the requirements for when a particular item or

service is covered, and thus reimbursable, by Medicare.

       59. For a provider to seek reimbursement for performing a fistulagram or

related services on an ESRD patient, the applicable LCDs required that the patient

have previously undergone a clinical examination during and by virtue of data

obtained from the hemodialysis treatment itself that produced diagnostically specific

and appropriate clinical findings demonstrating a need for further evaluation (a

fistulagram) and therapies as indicated to reestablish physiologically appropriate flow

in the dialysis fistula, and that such findings be documented in the patients' medical

records.

       60. In the absence of such clinical findings suggesting the need for further

evaluation and to re-establish appropriate flow in a dialysis fistula, the pertinent LCDs

provided that Medicare would not reimburse for fistulagrams or related procedures.




                                          18
 Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 19 of 45



       61. The applicable LCDs also provided that Medicare would not pay for

services, including fistulagrams, that were only screening in nature.

       62. With respect to angioplasties, the LCDs generally provided that these

procedures will be considered reasonable and necessary when the documentation

supports the presence of residual, hemodynamically significant stenosis, of greater

than or equal to 50 percent of the vessel diameter, and further that angioplasty of

vessels not documented to be stenosed significantly (defined as greater than or equal to

50 percent) by angiography or ultrasound will be considered not medically necessary.

       63. The definition of “hemodynamically significant” is the stenosis is causing

one or more of the following clinical manifestations detected during, immediately

before, or immediately after the dialysis treatment: Increased dialysis circuit venous

pressure, decreased dialysis circuit arterial pressure, difficult access cannulation,

inability to achieve the prescribed blood pump flow rate, arm swelling, prolonged

bleeding bleeding from needle sites, inadequate urea clearance, recirculation, and

decreased or decreasing intra-access blood flow. Furthermore, it is expected treatment

of the stenosis will result in resolution or improvement in the hemodynamic/clinical

perturbation which should be subsequently documented in the patient record.




                                           19
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 20 of 45



                         THE FALSE CLAIMS ACT SCHEME

                            Procedural History of this Action

       64.     Dr. Levine initially filed this action on June 29, 2012. On July 9, 2018, the

Department of Justice (DOJ) filed a Notice of Election to Intervene as against only the

VAC Defendants, and on October 9, 2018, filed a corrected Notice to Intervene against

only the VAC Defendants.

       65.     On October 19, 2018, the parties filed ECF 28, a Stipulation and Order of

Settlement and Dismissal settling the claims in the original action against the VAC

Defendants, and setting out certain conditions under which the claims against the VAC

Defendants would be dismissed.

       66.     Inasmuch as those terms have not yet been fully satisfied by the VAC

Defendants, they remain as defendants in this action. This Amended Complaint sets forth

Dr. Levine’s amended and supplemental allegations as the Matalon Defendants and

Defendant Shams.

         Medically Unnecessary and Unreasonable "Follow Up" Procedures

       67.     Under the Government's reimbursement rules, the role of a vascular access

center and the physicians working in them should be limited to two areas. First,

sometimes, after referral by the patient's primary nephrologist, physicians working at an

access center create the long term access necessary to perform hemodialysis by either

inserting a catheter, surgically inserting an arteriovenous graft, or surgically creating an

arteriovenous fistula. Second, after referral by a patient's primary nephrologist or dialysis

facility, access centers perform fistulagrams and subsequent corrective procedures when

clinically indicated in order to maintain optimal access performance and prevent critical




                                             20
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 21 of 45



access dysfunction, thrombosis, or other complications. Access creation, fistulagrams,

and corrective procedures are also sometimes performed in the hospital setting and in

such instances patients are commonly ambulatory.

       68.     Because the government already pays for access monitoring by both the

nephrologist and the dialysis facility, access centers (and the physicians employed there)

have no role in monitoring a patient’s access or deciding if or when additional

fistulagrams and corrective procedures based upon the fistulagram findings are necessary.

In other words, corrective procedures are only to be performed based upon fistulagrams

initiated by referral from the patient's primary or treating neohrologist. Thus, upon

receiving a referral by the dialysis facility or the treating nephrologist, access centers

should perform the fistulagram requested by the nephrologist and any corrective action as

indicated by the clinical history and information revealed by the fistuagram, and then

refer the patient back to the dialysis facility for dialysis and for further ongoing

monitoring of the access by the nephrologist and/or dialysis unit staff.

       69.     Moreover, because the ESRD beneficiary undergoes dialysis at least three

times a week, there is an objective evaluation of the access center’s treatment that is

usually performed within 1-3 days after the access center has rendered their service. As

such, it is the primary nephrologist and dialysis unit, and not the access center, that

determines and confirms if the corrective procedure was successful. Furthermore, the

access center does not have the right to decide whether follow-up diagnostic angiography

or other surveillance or corrective interventions should be performed pending subsequent,

ongoing evaluation by the primary nephrologist and the patient’s dialysis unit staff.




                                              21
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 22 of 45



       70.     Access centers also have no need to monitor patients after completing the

procedure requested by the dialysis facility or nephrologist, or to schedule a follow-up

office visit or examination to do so. Indeed, because access centers stand to gain

additional compensation by keeping patients under their care, there is a clear

overutilization risk associated with access centers directing patient treatment.

       71.     Rather than providing services in the most efficient method possible,

many access centers, including those associated with Dr. McGuckin and Dr. Shams,

maintained a corporate-wide practice of "holding on to" or “capturing” patients for

ongoing monitoring and treatment. Such monitoring therefore was duplicative and

medically unnecessary.

       72.     Specifically, providers, such as Dr. McGuckin and Dr. Shams, engaged in

this practice by creating corporate-wide policies of instructing ESRD patients to return

for "follow-up" visits. This is called “self-referral” because, instead of the primary

nephrologist or a dialysis facility referring the patient for a fistulagram-based evaluation

and possible corrective procedures to be performed as indicated upon the their

arteriovenous vascular access system, the vascular access center would refer and

reschedule patients it had worked on for additional visits irrespective of the outcomes of

subsequent dialysis and evaluations by the treating nephrologist. This is illegal under the

Medicare and Medicaid programs.

       73.     During these follow-up visits defendants would provide a number of

medically unnecessary services such as evaluation of an ESRD patient's access site with

ultrasound and/or angiography. Defendants performed these procedures without the




                                             22
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 23 of 45



routine input or recommendation of the patient's dialysis center or treating nephrologist,

and for the purpose of maximizing profit.

        74.    Dr. McGuckin’s fraudulent practices are set forth below because they

sensitized Dr. Levine to become aware of similar fraudulent practices engaged in by Dr.

Shams and knowingly condoned by the Matalon defendants, as set forth below.

Moreover, Dr. McGuckin’s practices informed Dr. Levine’s understanding of what Dr.

Shams meant when he stated to Dr. Levine in relation to the case of Dr. Levine’s patient

RG (see below) that “everyone does it.”

        75.    Dr. McGuckin instructed Dr. Levine that each time a vascular access

patient visited a VAC clinic that they should be "squirted with dye," a phrase which

meant that every patient, at a minimum, should undergo a fistulagram regardless of

whether or not the primary nephrologist, dialysis staff, or Dr. Levine believed it was

clinically necessary, or whether or not the patient's presentation to the access center was

initiated by a primary or treating nephrologist because of a valid clinical reason for

referral.

        76.    Dr. McGuckin instructed Dr. Levine to “bang ‘em all” which meant that

whenever a vascular access patient was on the operating table, all of the patient's stenoses

detected by fistulagram were to be dilated by angioplasties or stents, regardless of

whether or not Dr. Levine believed it was clinically necessary and whether or not the

patient's presentation was initiated secondary to “self-referral” or a valid clinical concern

detected by the patient's nephrologist. In other words, it was understood any and all

stenoses were to be angioplastied, and possibly also stented, regardless of how well the




                                             23
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 24 of 45



access was actually functioning, and whether or not the stenosis seen by x-ray was

clinically relevant.

        77.     Dr. McGuckin further required that, at the very least, his patients be

ordered to return for a subsequent follow-up angioplasty in order to "secure" their newly

placed stents. There is no clinical indication for this practice, and it was only performed

to increase reimbursement.

        78.     In addition, Dr. Levine observed Dr. McGuckin ordering his nursing staff

to bill for multiple angioplasties within individual anatomic vessel segments in violation

of CMS rules and accepted standards for reasonable billing practices.

        79.     Additionally, Dr. Levine observed that Dr. McGuckin had implicit

standing orders requiring that all patients who had received a successful percutaneous

thrombectomies return two weeks after the procedure for a surveillance fistualagram.

These fistualgrams were entirely unnecessary, particularly since the dialysis centers

would be in a position to monitor the success of the procedure during the subsequent

dialysis sessions immediately following the thrombectomy procedure. Furthermore, Dr.

Levine observed all patients who underwent procedures in Dr. McGuckin’s New Jersey

access centers were routinely scheduled for follow-up visits at three months, if not

earlier. As described above, it was understood these patients were to undergo fistulagram,

at a minimum, when they presented for their next scheduled appointments.

        80.     Dr. Levine observed that the interventional physicians (be they

interventional radiologists or some other sub-specialty) employed by any given access

center followed a uniform practice as far as to whether they followed the Medicare and

Medicaid rules, or, instead, engaged in unnecessary follow-up visits and procedures. For




                                             24
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 25 of 45



example, Dr. Levine observed while working in Milwaukee and elsewhere throughout his

medical career that he himself followed the rules, and only referred his hemodialysis

patients for fistulagrams based on his examination and the clinical records he maintained

for the patient. Dr. Levine also observed that other doctors working in the same practice

in Milwaukee similarly followed the rules.

       81.      Moreover, when practicing as an interventional nephrologist in

Milwaukee, he would exclusively perform fistulagrams upon patients who were referred

by other physicians, and only when they were referred for a well-defined and accepted

clinical indication. While practicing in Milwaukee, Dr. Levine was never aware of a

fistulagram referral that was initiated by a doctor who performed the fistulagram, or by a

hospital or access center where the fistulagram was to be performed. Furthermore, he was

never aware of a fistulagram being scheduled for the purpose of routine access

surveillance.

       82.      In contrast, Dr. Levine observed that interventionists at Dr. McGuckin’s

access centers did the opposite by performing unnecessary fistulagrams and procedures.

Dr. McGuckin terminated Dr. Levine from employment because he refused to follow this

practice.

       83.      In other words, a given access center would exhibit a “culture,” either of

legality or illegality. To continue to be employed at a particular access center, a physician

would be required to adhere to the “culture” of that access center.

       84.      Dr. Levine went on to observe that Dr. Shams and Beth Israel Medical

Center’s vascular access center followed the same culture of performing medically

unnecessary procedures, as did Dr. McGuckin and his VACs/PAC.




                                             25
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 26 of 45



                         The False and Fraudulent Practice of
                         Ordering Automatic “Self-Referrals”
                    By Dr. Shams and other Beth Israel Radiologists

        85.     Dr. Levine became aware that Dr. Shams and other Beth Israel

radiologists engaged in a practice of “self-referral” identical to that of Dr. McGuckin and

his clinics. Multiple times Dr. Levine was informed by patients he cared for while

employed by Dr. Matalon that the patients were to return for follow-up appointments for

access evaluations even though neither Dr. Levine, nor any of the other healthcare

professionals in the dialysis units, initiated the referrals.

        86.     One example was Patient RG, who, about the summer of 2009,

experienced access thrombosis and was referred to Beth Israel for access declotting, also

known as a percutaneous thrombectomy. Often when an artierovenous access experiences

thrombosis, the underlying problem is a flow-limiting narrowing(s) in the access system,

which requires angioplasty in order for the thrombectomy to be successful and have a

durable outcome. In RG’s case, the procedure was performed successfully and the access

appeared by all available measures to be functioning adequately, and therefore at the time

Dr. Levine saw the patient there was no reason for a repeat fistulagram. However, RG

was scheduled for a follow-up visit to the Beth Israel Union Square Radiology Center.

Dr. Levine, after evaluation of the access, recommended that RG did not need to return

for the two week follow-up appointment that the Union Square Center had arranged

following the successful thrombectomy.

        87.     In the case of RG, Dr. Levine called and spoke to Dr. Shams to see if there

was some particular reason the patient needed to be seen so soon after the successful

declotting, which was entirely contrary to Dr. Levine’s experience when performing




                                               26
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 27 of 45



access procedures, and in this case as it applies to a successful percutaneous

thrombectomy. Additionally, the mere fact Dr. Shams and the Beth Israel Union Square

Center took it upon themselves to schedule RG for a follow-up fistulagram was contrary

to what he understood to be within the boundaries of good medical practice and Medicare

regulations. Dr. Shams admitted to Dr. Levine that it was their routine practice to

schedule patients for a two week follow-up following angioplasty associated with a

percutaneous thrombectomy, and that “everyone did it” including American Access Care.

       88.     Dr. Shams further claimed to Dr. Levine that they found a high incidence

of clinically significant restenosis two weeks post-declotting. Because this was contrary

to the published medical literature, Dr. Levine suggested Dr. Shams publish on his

findings. As far as Dr. Levine is aware, Dr. Shams did not do so. Dr. Shams further told

Dr. Levine that if Dr. Levine did not believe a follow-up visit by RG to the Union Square

access center was necessary, RG did not have to return, thus revealing that Dr. Shams’

claim about frequent two-week restenosis was a pretext for Dr. Shams’ and Union

Square’s scheduling of a medically unnecessary follow-up visit. Dr. Levine

recommended that RG not return unless and until there were clinical indications that RG

was experiencing further complications with his/her access.

       89.     Dr. Shams’ implication that he dealt with Patient RG (and his other

patients) in the same way as American Access Care is telling. In June 2015, the

Department of Justice (DOJ) settled an FCA qui tam suit against American Access Care

Miami LLC alleging that it engaged in the very same unnecessary and illegal practices as

described herein (brought by a different relator).




                                             27
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 28 of 45



        90.     Further, the then medical director of American Access Care, Dr. Greg

Miller, had related to Dr. Levine at a conference in San Francisco in about October 2010

that he routinely performs angioplasties and inserts stents into cephalic vein arch

stenoses. (This is a frequent site of difficult to treat stenosis formation but there is no

evidence-based justification to routinely stent lesions at this site, and in fact there is

concern such an intervention can be detrimental because it can lead to damage of the

adjacent subclavian vein rendering the ipsilateral extremity unusable for future access

creation.) Moreover, Dr. Levine saw a procedure report from American Access Care on

patient KF who underwent a declot procedure in September, 2011. Even though it

appeared the procedure was successful, American Access Care scheduled the patient for a

return visit in two weeks.

        91.     Thus, Dr. Shams’ statement to justify his routine scheduling of Patient RG

for follow-up medical appointments because “everyone did it” including American

Access Care bolstered Dr. Levine’s conclusion that Dr. Shams engaged in these

unnecessary and illegal practices as a matter of course.

        92.     Similarly to the situation with Patient RG, in about June 2011, Dr. Levine

treated Patient JO. JO experienced access thrombosis, and also was referred to Beth Israel

for declotting. This procedure was successful. Yet, Dr. Levine learned that JO also had

been scheduled for a two week follow-up visit to Beth Israel’s access clinic. Dr. Levine

recommended that JO not return unless and until there were clinical indications that JO

was experiencing further complications with his/her access.

        93.     Dr. Levine was the primary nephrologist for Patient MH. MH was

undergoing dialysis at the Beth Israel Dialysis Unit at Irving Place in Manhattan. MH had




                                               28
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 29 of 45



undergone an access procedure in February 2011 (prior to Dr. Levine assuming the role

as his/her primary nephrologist) because, at that time, MH’s access flow was depressed.

It was restored to its baseline following the procedure.

       94.     Following that successful procedure, MH underwent multiple repeat

procedures at Beth Israel Union Square Center, even though his/her access was

performing well based on overt clinical parameters as well as having stable intra-access

blood flows, the latter being the most accurate and objective measure of access function,

according to many experts in the field. MH explained to Dr. Levine that she/he went

repeatedly to Beth Israel because they told him/her to do so, and because she/he was

afraid if she/he did not go, something bad would happen to him/her. Dr. Levine had not

initiated these referrals and Dr. Levine was not aware of any other medical professional

initiating the referrals of MH for repeat visits to Beth Israel. That is so, notwithstanding a

report indicating that a Dr. Steven Haveson was the referring surgeon. Dr. Levine, based

on his course of treatment of MH, believed Dr. Haveson was not treating MH at the time

the record said the latter had referred MH to Beth Israel. Furthermore, Dr. Levine is

aware that MH has had significant allergic reactions to the administered x-ray contrast

fluid on occasions when she received repeat angiograms at Beth Israel.

                         Dr. Sham’s and Beth Israel’s False and
                       Fraudulent Medicare and Medicaid Claims

       95.     On information and belief, Dr. Shams and other interventionists working

for Beth Israel billed for these unnecessary visits and procedures using Forms 1450

and/or Forms 1500. Dr. Levine did not have access to the billing department or personnel

at Dr. Sham’s and Beth Israel’s vascular access facilities. Consequently, specific

knowledge regarding these false claims is peculiarly within the knowledge of Defendants.



                                              29
   Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 30 of 45



Dr. Levine’s knows from personal observation and experience that it is routine practice

for interventionists who participate in the Medicare and Medicaid programs, as Dr.

Shams and Beth Israel did, to bill these programs for their services.

       96.     The fact that Dr. Shams submitted billings for these procedures to

Medicare and Medicaid is confirmed by data maintained by CMS.

       97.     According to this CMS data, for example, in 2012, Dr. Shams submitted

$4,806,017 in billings to Medicare; Medicare allowed $374,755 worth of these claims;

and Medicare paid Dr. Shams $298,926 for these claims.

       98.     In 2013, Dr. Shams submitted billings of $5,220,723 to Medicare; of

which $351,605 was allowed; and $276,117 was paid.

       99.     In 2014, Dr. Shams submitted billings of $4,342,954 to Medicare; of

which $271,979 was allowed; and $212,838 was paid.

       100.    Dr. Shams almost doubled his Medicare billings in 2015. In that year, Dr.

Shams submitted billings of $9,490,786 to Medicare; of which $2,710,386 was allowed;

and $2,124,713 was paid. Thus, from 2014 to 2015, the revenues Dr. Shams received via

the Medicare program multiplied by almost 10 times.

       101.    Dr. Shams’ pattern of increasing billings and increasing revenues from

Medicare continued over the next two years. In 2016, Dr. Shams billed $14,242,155; was

allowed $4,050,407; and was paid $3,175,518.

       102.    In 2017, Dr. Shams billed $12,495,154; was allowed $4,070,710; and was

paid $3,188,749.

       103.    Thus, the monies Dr. Shams received from his Medicare claims increased

from $298,926 in 2012 to $3,188,749 in 2017, an almost eleven-fold increase; yet, the




                                            30
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 31 of 45



number of Medicare beneficiaries Dr. Shams treated only increased from 371 in 2012 to

427 in 2017, which was not even a doubling.

                         Circumstantial Evidence of the False and
                  Fraudulent Nature of Dr. Shams’ Claims for Angioplasties

           104.    Indicative of the lack of medical necessity of the procedures Dr. Shams

performed and his practice of self-referral is the quantity of certain procedures Dr. Shams

carried out per patient per year. An example is HCPCT Code 35476, “Balloon dilation of

narrowed or blocked vein.” This is an angioplasty of an alleged narrowing located in the

access vessel (fistula or graft) and or in the venous vasculature draining the access vessel.

In 2012, Dr. Shams performed 415 such procedures on 121 different patients, which is an

average of 3.4 venous angioplasties per patient in that year. This placed him as 17th

highest per patient per year in the United States out of 3,239 physicians executing this

procedure. This means that, on average, Dr. Shams performed a follow-up venous

angioplasty on each of his patients every 3.5 months.

           105.    During 2013, Dr. Shams carried out this procedure 470 times on 127

patients, or, in other words an average of 3.7 times per patient, or once every 3.2 months.

His ranking that year out of all 3,306 physicians in the United States performing this

procedure that year was 11th with respect to the number of venous angioplasties per

patient.

           106.    In 2014, he performed 346 such services on 96 patients for an average per-

patient frequency of 3.6. This placed him 15th out of 3,189 physicians executing this

procedure with respect to the number of venous angioplasties per patient.

           107.    In 2015, Dr. Shams performed 507 venous angioplasties per 154 patients,

which is an average rate of 3.3 such procedures per patient. His ranking in the United



                                               31
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 32 of 45



States was 15th out of 3,161 physicians performing this procedure with respect to the

number of venous angioplasties per patient.

        108.    In 2016, Dr. Shams performed 774 venous angioplasties on 193 patients,

or an average of 4 procedures per patient per year, once every 3 months, which placed

him 7th out of 3,201 doctors performing this procedure in the nation with respect to the

number of venous angioplasties per patient!

        109.    The data supports a reasonable inference that Dr. Shams billed the

Government during these years for unnecessary venous angioplasties.

        110.    In addition, during 2012-2017, Dr. Shams charged the Government under

HCPCS Codes 99214, “Established patient office or other outpatient, visit typically 25

minutes”; 99204, “New patient office or other outpatient visit, typically 45 minutes”; and

other Codes reflecting routine office visits. Based on his personal experience performing

interventional services, Dr. Levine believes that the Code for the interventional procedure

itself is intended by Medicare and Medicaid to compensate the interventionist for the pre-

operative and post-operative services he or she delivers in conjunction with the procedure

itself. Therefore, there is no medical reason the interventionist would charge separately

for an office visit, unlike in the case of a treating physician who sees a patient in the

outpatient office setting for a medical problem and not immediately prior to performing

an invasive procedure. Regarding non-invasive examination and evaluation of the

dialysis access immediately prior to performing a fistulagram and possible balloon

angioplasty, this would have been performed by the primary or treating nephrologist

resulting in the referral in the first place. Billing for such a service is clearly duplicative.




                                               32
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 33 of 45



In other words, charges by Dr. Shams for office visits would be medically unnecessary

and therefore illegal under Medicare and Medicaid.

       111.    Dr. Levine will conduct discovery to obtain additional evidentiary support

for the lack of medical necessity or justification of Dr. Shams’ procedures on other

patients besides RG, JO, and MH.

                          Causal Role of the Drs. Matalon in
                           Dr. Sham’s FCA Violations, and
                            Submission by the Matalons of
                         False Claims for Capitation Payments

       112.    As mentioned above, Defendants Robert Matalon and his sons Daniel and

Albert are members of Nephrology Associates of Manhattan. In addition they own,

and/or manage a series of kidney dialysis facilities throughout Manhattan.

       113.    The Matalon Defendants regularly referred their patients, and the patients

of other treating nephrologists receiving dialysis at their facilities, to Dr. Shams’ vascular

access center, knowing that he engaged in the practice of self-referrals, and therefore

knowing that he was generating unnecessary and unreasonable claims to the Medicare

and Medicaid Programs. By so doing, the Matalon Defendants caused the false and

fraudulent claims submitted by Dr. Shams and the Beth Israel vascular access centers.

       114.    The following observations by Dr. Levine, and other information known

to Dr. Levine, supports the conclusion that the Matalon Defendants knew (that is, had

actual knowledge, acted in deliberate ignorance, or acted in reckless disregard) of the

improper self-referral practices carried out by Dr. Shams and the Beth Israel vascular

access centers, and therefore of the false and fraudulent nature of their claims.

       115.    Dr. Levine observed that Dr. Robert Matalon went along and collaborated

with the vascular access centers to which he referred patients, including Dr. Shams and



                                             33
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 34 of 45



Beth Israel, by allowing, or at least not stopping, the patients from going for

appointments to these centers on a regular basis to have their accesses evaluated without

proper referrals made by him or othere staff for specific clinical indications. Furthermore,

Dr. Levine observed when Dr. Matalon learned some patients receiving dialysis in his

units were going for access procedures to doctors other than Dr. Shams, he instructed the

Chinatown Dialysis Unit support staff whose responsibility it was to schedule such

appointments and arrange the necessary van transport (to be discussed in detail below) to

intensify their efforts to direct as many patients as possible to Dr. Shams and the Beth

Israel Union Square Center. It was virtually inevitable that the Drs. Matalon would learn

that their patients were undergoing unnecessary procedures in view of the fact that

patients invariably provide feedback to their treating physicians regarding the

examinations and procedures specialists perform on the patients as a result of referrals by

the primary to the specialists. Additionally, there is usually physical evidence of the

procedure, such as a suture or bandage that is readily observable to the treating

nephrologist. Furthermore, it is standard medical procedure for a specialist who performs

a procedure on a patient to send “procedure notes” to the primary physician, which are

then added to the patient’s chart.

       116.    Specifically, the vascular access centers performing excessive and

unnecessary angiograms, angioplasties, and other interventional procedures would have

sent notes documenting the performed procedures to the Drs. Matalon for patients under

their care, and for patients sent from their dialysis units to the access centers. Those

procedures would have been added to these patients’ charts. Those charts would routinely

and regularly have been reviewed by the Drs. Matalon, and the staff of their dialysis




                                              34
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 35 of 45



units, in the normal course of further treating the patients, and that review would have

informed the Matalons of the practice of the vascular access centers, including those of

Dr. Shams and Beth Israel, of engaging in self-referrals.

        117.    Moreover, the Matalons’ patients and those being treated in their dialysis

units would routinely and regularly have discussed the fact that they were being self-

referred by the access center.

        118.    Three examples of patients treated by Dr. Levine, RG, JO, and MH, who

discussed their self-referral experiences with Dr. Levine are set forth above. Dr. Levine

treated RG and JO while they were patients of the Drs. Matalon or of the Matalon-owned

and controlled dialysis facilities.

        119.    Another example is the Matalons’ Patient CB, who was a medical

professional. CB told Dr. Levine that he/she was undergoing angiograms and

angioplasties about every three months. Dr. Levine asked CB why this was the case. CB

answered he/she could not provide a specific indication for these repeated procedures,

and acknowledged it might be an example of a medical “New York hustle.” He/she also

stated he/she was dealing with so many other personal and medical issues that he/she

didn’t even want to think that perhaps he/she was allowing himself/herself to undergo

medically unnecessary procedures.

        120.    Many dialysis patients are poor and lack transportation. If they are too ill

to travel by public transportation, the Government reimburses the cost of a van to

transport patients to medical providers. Many of the patient’s in the Matalon dialysis

units legitimately required such transportation support to travel to and from the dialysis

units. In addition, other medical appointments the patients in Dr. Matalon’s units




                                             35
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 36 of 45



required, including appointments with access centers, were arranged by the support staff

employed by Dr. Matalon. When scheduling the appointment, including at access centers,

the staff would also arrange the necessary van transport. By ordering and/or authorizing

his staff to schedule access related appointments with specific providers such as Dr.

Shams, and because the van-dependent patients could only travel to the destinations that

the staff arranged, Dr. Robert Matalon, with the full knowledge of Dr. Daniel and Dr.

Albert Matalon, used the Government's transportation largesse to "steer" patients from his

dialysis facilities to the access centers they knew were engaged in self-referrals. This

system of arranging transport to the access centers would have also placed the Matalons

on notice of the excessive frequency with which their patients were returning

unnecessarily to the access centers.

       121.    Dr. Levine observed Dr. Robert Matalon boasting that all decisions for

referral to vascular access centers must meet a “What’s in it for me?” test.

       122.    At some point when Dr. Levine was working with Dr. Robert Matalon, the

latter commented to Dr. Levine that he was considering opening his own access center.

Dr. Levine pointed out to Dr. Matalon that, in estimating the profitability of an access

center, he would have to discount the portion of revenues that many such centers received

from illegal self-referrals; in other words, he could not rely on the revenues of such

facilities as Dr. McGuckin’s to predict the potential profitability of any access center he

(Dr. Matalon) opened because of the improper activities engaged in by the former. Dr.

Matalon responded back to Dr. Levine’s advice with words to the effect of “a number of

them [vascular access facilities] are shady.” This conversation shows that Dr. Matalon




                                             36
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 37 of 45



was on notice of the rampant nature of the self-referral practices by many vascular access

centers, including those of Dr. Shams and Beth Israel.

          123.   Yet, the Drs. Matalon continued to feed a steady stream of patients to

these fraudulent vascular access centers performing unnecessary procedures and non-

covered vascular access monitoring and surveillance, and did so over many years, thereby

knowingly causing the false and fraudulent claims submitted to the Government by the

latter.

          124.   As discussed above, dialysis facilities and treating nephrologists are

required by the government's reimbursement rules to provide for the assessment and

management of a number of areas unique to the ESRD patient, including monitoring the

efficacy of a patient's vascular access. In return for these services, both the treating

nephrologist and the dialysis facility receive up to four monthly capitated payments in the

case of the former, and payment per treatment in the case of the latter from the

Government.

          125.   Rather than monitoring of their patient's access sites, the Matalons

“farmed out” the management and observation of patients’ access to the access clinics

operated by Dr. Shams and Beth Israel. If they had been performing access surveillance

as required by Medicare and Medicaid regulations, they would not have permitted their

patients to submit to fistulagrams and other procedures at the access centers without the

proper clinical indications. In knowingly so doing, they vitiated the medical necessity of

their own claims for capitated payments, and therefore rendered those claims false within

the meaning of the FCA.




                                              37
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 38 of 45



       126.    Dr. Levine estimates, based on CMS data, that, during the years 2012

through 2017, Dr. Albert and Dr. Daniel Matalon were paid several hundred thousand

dollars in capitation payments.

       127.    Dr. Levine will conduct discovery to obtain additional evidentiary support

for the lack of medical necessity or justification for other of Dr. Shams’ procedures on

other patients of the Matalons besides RG, JO, MH, and CB.

              ESTIMATE OF THE MINIMUM QUANTUM OF
           DAMAGES ARISING FROM DR. SHAMS’ FALSE CLAIMS

       128.    On information and belief, at least 27% of the angioplasties Dr. Shams

performed in 2012 were medically unnecessary. This percentage is based on an estimate

by a medical expert in another matter involving similar fraud allegations that was settled

by the Department of Justice. 3 Thus, assuming that 112 of Dr. Sham’s angioplasties in

2012 were unnecessary this would have resulted in FCA damages of 112 times $224,

which was the average reimbursement Medicare made to Dr. Shams for this procedure in

2012, or total single damages based on this procedure alone of at least $25,088.

       129.    The damages for 2012 (and the other years below) are considerably higher

than this figure, however. Besides billing HCPCT Code 35476 for the angioplasty

procedure, Dr. Shams would have billed other HCPCT codes depending on the particular

unnecessary self-referred procedure being performed, such as HCPCT Code 36902,




3
 See Docket Entry 53, “Omnibus Order Granting United States’ Motion To Strike
Relator’s Motion In Opposition To Settlement Agreement (D.E. 47), Striking Relator’s
Motion In Opposition To Settlement Agreement (D.E. 41), Granting Joint Motion Of
United States And Defendant To Dismiss Settled Claims (D.E. 46), And Closing Case,”
dated June 29, 2015, in United States of America, ex rel. Dennis A. Souza v. American
Access Care Miami, LLC, Case No. 1:11-cv-22686-JAL (S.D. Fla.) at 2, available via
PACER.


                                            38
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 39 of 45



“Insertion of needle and/or catheter into dialysis circuit and balloon dilation of dialysis

segment, with imaging including radiological supervision and interpretation,” and

HCPCT Code 36903, “Insertion of needle and/or catheter into dialysis circuit and

insertion of stent in dialysis segment, with imaging including radiological supervision

and interpretation.”

       130.    On information and belief, using the same assumption, at least 27% of the

angioplasties Dr. Shams performed in 2013 were medically unnecessary. Hence, 127 of

Dr. Sham’s angioplasties in 2013 were unnecessary resulting in FCA damages of 127

times $176, which was the average reimbursement Medicare made to Dr. Shams for this

procedure in 2013, or total single damages of at least $22,352. Again, additional damages

would arise from Dr. Shams’ performance of other unnecessary self-referred procedures

in 2013.

       131.    On information and belief, using the same assumption, at least 27% of the

angioplasties Dr. Shams performed in 2014 were medically unnecessary. Hence, 93 of

Dr. Sham’s angioplasties in 2014 were unnecessary resulting in FCA damages of 93

times $196, which was the average reimbursement Medicare made to Dr. Shams for this

procedure in 2014, or total single damages of at least $18,228, plus damages attributable

to other unnecessary self-referred procedures in this year.

       132.    On information and belief, using the same assumption, at least 27% of the

angioplasties Dr. Shams performed in 2015 were medically unnecessary. Hence, 137 of

Dr. Sham’s angioplasties in 2015 were unnecessary resulting in FCA damages of 137

times $1,019, which was the average reimbursement Medicare made to Dr. Shams for




                                             39
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 40 of 45



this procedure in 2015, or total single damages of at least $139,603, plus damages

attributable to other unnecessary self-referred procedures in this year.

       133.    On information and belief, at least 27% of the 774 angioplasties Dr.

Shams performed in 2016 were medically unnecessary. Thus, 209 of Dr. Sham’s

angioplasties in 2016 were unnecessary resulting in FCA damages of 209 times $1,051,

or total single damages of at least $219,659, plus damages attributable to other

unnecessary self-referred procedures in this year.

       134.    Dr. Levine has not yet estimated damages for 2017, or for the years prior

to 2012 going back to June 30, 2006, all of which prior years’ false claims are within the

6-year FCA statute of limitations inasmuch as the statute of limitations relates back to

June 29, 2012, when Dr. Levine initially filed this action.

       135.    At the very least, Dr. Levine estimates that the total single damages from

the false and fraudulent claims submitted by Dr. Shams, and caused to be submitted by

the Drs. Matalon, are $424,930, which damages are subject to trebling to $1,274,790.

Defendants are also subject to the imposition of civil penalties pursuant to the FCA.

       136.    Dr. Levine has not yet estimated the damages arising from the Matalons’

submission of false claims for capitated payments.

       137.    This is an estimate only, with the actual amount of damages to be

determined by the jury at trial.




                                             40
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 41 of 45




                                       COUNT ONE
                                      (All Defendants)

                   (31 U.S.C. § 3729 (a) (1) (Federal False Claims Act)
                 New York False Claims Act - State Fin. Law § 189(1)(a),
                  (Knowingly Presenting a False or Fraudulent Claim)

          138.   Dr. Levine incorporates the foregoing paragraphs as if fully set forth

herein.

          139.   By virtue of the acts described above, Defendants knowingly presented, or

caused to be presented, to officers, employees, or agents of the United States Government

false or fraudulent claims for payment or approval.

          140.   Defendants knew that these claims for payment were false, fraudulent, or

fictitious, or were deliberately ignorant of the truth or falsity of said claims, or acted in

reckless disregard of whether said claims were true or false. These claims were,

therefore, false or fraudulent claims submitted for payment or approval to the United

States in violation of 31 U.S.C. Section 3729(a) (1) and the New York False Claims Act

State Fin. Law § 189(1)(a).

          141.   Plaintiff, the United States, unaware of the foregoing circumstances and

conduct of Defendants, and in reliance on the accuracy of said false or fraudulent claims,

made payments to Defendants, which resulted in the United States being damaged in an

amount to be established at trial or upon motion for summary judgment, but which are

estimated to be at least $424,930, which damages are subject to trebling to $1,274,790.

Defendants are also subject to the imposition of civil penalties pursuant to the FCA.




                                              41
    Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 42 of 45




                                        COUNT TWO
                                       (All Defendants)

                    (31 U.S.C. § 3729 (a) (2) Federal False Claims Act
                 New York False Claims Act - State Fin. Law § 189(1)(b);
               (Knowingly Making, Using, or Causing to be Made or Used, a
                               False Record or Statement)

        142.     Plaintiff-Relator incorporates by reference the preceding paragraphs as if

fully set forth herein.

        143.     By virtue of the acts described above, Defendants made, used, or caused to

be made or used, false records and statements material to false and fraudulent claims.

        144.     The United States and the State of New York, unaware of the foregoing

circumstances and conduct of Defendants, and unaware of the falsity of the records and

or statements made, used, or caused to be made or used by Defendants, and in reliance on

the accuracy thereof, paid the false or fraudulent claims submitted it, which resulted in

the United States being damaged in an amount to be established at trial or upon motion

for summary judgment, but which are estimated to be at least $424,930, which damages

are subject to trebling to $1,274,790. Defendants are also subject to the imposition of

civil penalties pursuant to the FCA.




                                              42
   Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 43 of 45




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff-Relator, on behalf of himself, the United States of

America, and the State of New York, demand judgment against Defendants as follows:

       A. All Counts:

              (a)     Trebling the amount of damages sustained by the United States, in

                      an amount to be established at trial equal to the amount of false

                      claims submitted by Defendants;

              (b)     Assessing a civil penalty of $10,000 for each false or fraudulent

                      claim that Defendants made or caused to be made to the

                      government;

              (c)     Imposing all other necessary and proper relief, including the costs

                      of this action.

       In addition, Plaintiff-Relators on their behalf further demand:

              (a)     That, in the event that the United States of America or the State of

                      New York proceed with this action or otherwise settles these

                      claims, the Court award to Plaintiff-Relators, an amount of the

                      proceeds of this action or settlement of these claims of not less

                      than 15% and as much as 25%, together with an amount of

                      reasonable expenses incurred by Plaintiff-Relators, plus reasonable

                      attorneys’ fees and all costs and expenses incurred by the Plaintiff-

                      Relators in bringing this action.




                                            43
   Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 44 of 45



             (b)     That in the event that the United States of America does not

                     proceed with this action, the Court award to Plaintiff-Relators, an

                     amount of the proceeds of this action or settlement of claims of not

                     less than 25% and as much as 30%, together with an amount of

                     reasonable expenses incurred by Plaintiff-Relators, plus reasonable

                     attorneys’ fees and all costs and expenses incurred by the Plaintiff-

                     Relators in bringing this action.

             (c)     Such other and further relief that this Court deems just and proper.

                                        Jury Demand

      Pursuant to Fed. R. Civ. P. 38, Plaintiff-Relator demands trial by jury.

Dated: August 5, 2019


                                            /s/ John A. Kolar
                                            John A. Kolar, Esq. (DC Bar #292953)
                                            Government Accountability Project, Inc.
                                            1612 K Street, N.W., Suite 1100
                                            Washington, D.C, 20006
                                            202.457.0034 Ext. 197
                                            JackK@Whistleblower.org
                                            Admitted Pro Hac Vice

                                            Counsel for Plaintiff/Relator,
                                            Claims Only Against
                                            Robert Matalon, MD,
                                            Joseph Shams, MD,
                                            Daniel Matalon, MD,
                                            Albert Matalon, M.D.


                                            s/ J. Stephen Simms
                                            J. Stephen Simms
                                            Simms Showers LLP
                                            201 International Circle
                                            Baltimore, Maryland 21030
                                            410-783-5795



                                           44
Case 1:12-cv-05103-LGS Document 163 Filed 08/08/19 Page 45 of 45



                                jssimms@simmsshowers.com

                                Counsel for Plaintiff/ Relator,
                                Claims Only Against the
                                VAC Defendants
                                And Non-VAC Defendants
                                (Per Court’s April 5, 2019 Order, ECF 133)




                               45
